Order filed July 23, 2019




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-18-00991-CV
                                    ____________

CINDY HARRELL, SUCCESSOR OF TRUSTEE OF THE SAM MINCHEN
              REVOCABLE LIVING TRUST, Appellant

                                         V.

  EVERETT STOVALL, AS INDEPENDENT EXECUTOR OF THE SAM
      MINCHEN ESTATE; JASON EWING ALLEN; AND HOWARD
                STREET CONDOS, L.P., Appellees


                       On Appeal from the 149th District Court
                              Brazoria County, Texas
                          Trial Court Cause No. 78434-CV

                                     ORDER

      Appellant’s brief was due July 12, 2019. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before August 7, 2019, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                       PER CURIAM